Citation Nr: 1538231	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION


The Veteran had active service from October 1967 to October 1971 and from January 1972 to July 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

Following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  A March 2009 rating decision denied entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities; the Veteran did not timely appeal those denials; and new and material evidence was not submitted as to those issues within the one-year appeal period following the issuance of notice of the March 2009 rating decision.

2.  Evidence received since the March 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.

3.  Based on his credible assertion of serving in close proximity to the perimeter of the Takhli Royal Thai Air Force Base in Thailand in 1968 and 1969, and resolving doubt in his favor, the Veteran is presumed to have been exposed to herbicides during active service.

4.  The Veteran has diabetes mellitus, which is presumed to be related to his exposure to herbicides during his active service in Thailand.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim for entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303, 3.304(f) (2014).

3.  New and material evidence having been received, the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303, 3.304(f) (2014).

4.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  In this decision, the Board reopens the claims for entitlement to service connection for diabetes mellitus and for peripheral neuropathy of the bilateral lower extremities, and grants entitlement to service connection for diabetes mellitus.  Such actions represent a complete grant of the benefits sought on appeal as to those issues and are not prejudicial to the Veteran.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 384 (2010), is deemed to be harmless error, and further discussion of VA's compliance with those requirements is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopening

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Veteran submitted in November 2006 an original claim for entitlement to service connection for, among other things, diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  See VA Form 21-4138, Statement in Support of Claim, received in November 2006.  The Veteran alleged that the diabetes was due to exposure to Agent Orange while stationed at the 355th TFW in Takhli, Thailand, where "we did numerous and frequent runs into Vietnam, landing and unloading cargo."  See id.

The RO denied the Veteran's claims for entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities in a March 2009 rating decision.  The rating decision denied service connection for diabetes mellitus because the record did not show in-country service in the Republic of Vietnam such that herbicide exposure could be conceded, and did not otherwise show a link between the Veteran's current diabetes mellitus and his active service.  The rating decision denied service connection for peripheral neuropathy of the bilateral lower extremities on a direct-incurrence basis because such was not demonstrated in service, nor shown to be related to active service.  The rating decision further found that, because diabetes mellitus was not shown to be connected to active service, service connection could not be established for peripheral neuropathy of the bilateral lower extremities on a secondary basis.  The Veteran was notified of the decision in a letter dated March 12, 2009.  The Veteran did not file a timely notice of disagreement as to those denials, and did not submit new and material evidence within the one-year appeal period following the mailing of the March 12, 2009 letter.  Therefore, the March 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final March 2009 rating decision includes statements from the Veteran, VA treatment records, and private treatment records.  In his statements, the Veteran reports that, although he worked primarily as a jet engine mechanic while stationed at Takhli Royal Thai Air Force Base in Thailand during 1968 and 1969, he also worked temporary duty as a guard/augmentee, which involved performing work in close proximity to the perimeter of the base.  See, e.g., VA Form 21-4138, received in September 2012.  He asserts that he was exposed to herbicides while performing guard duty at the base perimeter.  See id.  In addition, the VA treatment records show treatment for diabetes mellitus during the pendency of the appeal.  The private records show treatment for peripheral neuropathy many years prior to receipt of the present claim. 

The Board concludes that some of the additional evidence submitted since the prior final decision is new and material as to the claims for entitlement to service connection for diabetes mellitus and for peripheral neuropathy of the bilateral lower extremities.  Specifically, the evidence is new because it was not previously considered by VA.  It is material because it provides new facts and theories to support the Veteran's contention that he was exposed to herbicides during the Vietnam era, which is an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus.  This, in turn, also raises a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  38 C.F.R. § 3.156(a) (2014).

Service Connection for Diabetes Mellitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, the evidence generally must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Additionally, the law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); see also 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

All veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  However, in this case the Veteran's service personnel records do not show that he served in Vietnam.  In fact, the Veteran has affirmatively stated that he was never stationed in Vietnam.  See VA Form 21-4138, received in September 2012.  Rather, the Veteran claims exposure to herbicides while stationed at the Takhli Royal Thai Air Force Base in Thailand.

VA has adopted a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  Specifically, VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand.  The herbicide use was intended to eliminate vegetation and ground cover for base security purposes.  VA has acknowledged that the herbicides used on the Thailand base perimeters may have been tactical or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  These provisions apply only during the Vietnam era.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

In this case, the medical evidence of record shows a diagnosis of diabetes mellitus as early as in May 2001.  VA treatment records dated in November 2012, during the pendency of the present appeal, show that the Veteran continues to have a diagnosis of diabetes mellitus.  Accordingly, the record shows that the Veteran has a current disability of diabetes mellitus, and if the Veteran is found to have been exposed to an herbicide agent during military service, presumptive service connection is warranted for the Veteran's diabetes mellitus.

The Veteran's DD Form 214 corresponding to his first period of active service lists his MOS as jet engine mechanic.  Jet engine mechanic is not one of the MOSs listed in the MR21-1MR as presumed to have been performed at or near an air base perimeter.  However, the Veteran has indicated that he performed duties as a guard/augmentee for approximately two weeks while he was stationed in Thailand.  As a guard/augmentee, the Veteran purportedly patrolled the perimeter of an air base.  See VA Form 21-4138, received in September 2012; April 2015 Board hearing transcript.  He has also indicated that he was tasked with performing "firewalks," which required him to pick up objects and debris to clear the way for aircraft to land and take off, and brought him to the perimeter of the air base.  Finally, the Veteran has also indicated that his duties included driving a tractor to a dumpsite every three to four days, which involved leaving the perimeter of the base, driving to a cleared area, and emptying fuel into a pool.  See id.  In support of these statements, the Veteran submitted certificates documenting his receipt of small arms purportedly for the guard/augmentee duties, photographs purportedly showing the Veteran performing duties as a guard/augmentee at the base perimeter, and a photograph taken by the Veteran of the dumpsite and tractor.

The Veteran's service personnel records confirm that he was stationed at the Takhli Royal Thai Air Force Base from October 1968 to October 1969.  They show that the Veteran was assigned to the minor repairs section, and that his duties as a jet engine mechanic included performing minor repairs and major overhauls on J75-19W engines.  He also inspected, removed, and installed accessories and afterburners on the engines.  The service personnel records include two airman performance reports covering the period during which the Veteran was stationed at the Takhli Royal Thai Air Force Base.  They both show high marks in all "personal qualities" categories measured.  A report corresponding to the period from October 1968 to April 1969 does not include any narrative comments.  A report corresponding to the period from April 1969 to October 1969 includes narrative comments that note proficiency in his core duties as a jet engine repairmen, and also state that the Veteran "assumed the duties of supply and tools monitor for the sections, and has set standards above other assigned personnel in his grade" and had "much more initiative than can be found in most individuals."

The service personnel records also include a performance report for the period immediately after the Veteran's time station in Thailand.  It corresponds to the period from October 1969 to April 1970 when the Veteran was stationed at Dyess air force base.  The performance report notes that the Veteran "continually seeks to broaden his field of knowledge to increase his value to the section."

In summary, the evidence of record shows that the Veteran served during the Vietnam era at the Takhli Royal Thai Air Force Base.  The service records do not clearly show that the Veteran was exposed to herbicides while stationed in Thailand.  However, the Veteran has presented testimony and evidence showing that he performed guard duties, collected debris and objects, and drove a tractor near, at, or through the perimeter area of the air base.

The Board finds no basis in the record to question the Veteran's credibility regarding his statements.  The Veteran has presented photographic evidence of his completion of guard duties and of driving to the dumpsite past the base perimeter.  The service personnel records portray the Veteran as an individual of good moral character who was competent in his work as a jet engine repairman and who was willing to perform duties outside his core responsibilities.  That he would perform guard duties, clear debris, and drive to a dumpsite to dispose of fuel is consistent with the circumstances and character of his service, as demonstrated in the service records.  See 38 U.S.C.A. § 1154(a).

The Veteran's statements and the evidence indicate that he had contact with the base perimeter while stationed at the Takhli Royal Thai Air Force Base.  The Veteran's statements as to the location and the type of duties he performed while stationed in Thailand are competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and which is within the realm of his personal knowledge); also see Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  In the present case, the Veteran has presented "other credible evidence" that he served at or near the perimeter of the Takhli Royal Thai Air Force Base.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in the Veteran's favor, and the Board finds that the Veteran was exposed to herbicides during his active service.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's testimony, taken in conjunction with the information regarding herbicide use in Thailand, supports a finding that the Veteran was exposed to herbicides during his active service.  The Veteran's post-service medical records reflect a diagnosis of diabetes mellitus.  Therefore, service connection for diabetes mellitus is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for diabetes mellitus is reopened.

New and material evidence having been received, the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened, and, to that extent only, the appeal is granted.

Entitlement to service connection for diabetes mellitus is granted.


REMAND

The Veteran contends that he has peripheral neuropathy of the bilateral lower extremities that is etiologically related to the service-connected diabetes mellitus.  The Veteran has not put forth any other theory of service connection for the peripheral neuropathy of the bilateral lower extremities.  In fact, at the April 2015 Board hearing, the Veteran, through his representative, agreed to withdraw from appellate consideration any claim for service connection for peripheral neuropathy on the basis of direct incurrence.  See April 2015 Board hearing transcript.

The evidence of record shows that in October 2001, the Veteran reported pain in his legs for several months.  The attending physician noted "I think this is due to his diabetes.  Diabetic neuropathy."  The Veteran was placed on Neurontin.  In November 2001, the Veteran reported feeling great and had no complaints.  He was continued on Neurontin.  In February 2002, the Veteran reported that the pain in his feet "isn't too bad," and asked that the Neurontin be discontinued.  The Veteran reported no neurologic symptoms in subsequent office visits.  In June 2008, during a routine checkup, the Veteran had "no complaints whatsoever," and had "no neurologic symptoms."  Thus, the evidence currently of record shows that the Veteran was given a provisional diagnosis of diabetic neuropathy in October 2001 and treated with Neurontin until February 2002.  The evidence currently of records shows no treatment for peripheral neuropathy since the Veteran's prescription for Neurontin was discontinued in February 2002, and shows that the Veteran denied neurologic symptoms as recently as June 2008.

At the April 2015 Board hearing, the Veteran's representative stated, "It wasn't until treatment started at the VA Medical Center that they identified the peripheral neuropathy."  The private treatment records dated in September and December 2008 suggest that the Veteran began receiving regular treatment for his diabetes at a VA medical facility in November 2008.  The Veteran indicated at the April 2015 Board hearing that he received treatment from both the Minneapolis VA Health Care System and the St. Cloud VA Health Care System.  However, the VA treatment records currently of record date only from September 2011 through November 2012 and show no diagnosis of or treatment for peripheral neuropathy of the lower extremities.  As such, the record indicates that there are outstanding VA treatment records that are relevant to the Veteran's claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).   Therefore, a remand is required so that VA treatment records relevant to the issue being remanded may be obtained and associated with the record.

Furthermore, the Veteran has not yet been provided a VA examination in relation to his claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Veteran's claim represents competent evidence that he has current neurological symptoms that may be consistent with peripheral neuropathy of the bilateral lower extremities.  Moreover, a VA treatment note dated in November 2012 shows that the Veteran had reduced motor strength.  In addition, the November 2001 private treatment records indicate that the Veteran may have peripheral neuropathy that is related to the service-connected diabetes mellitus.  The Board finds that the low threshold set forth in McLendon for provision of a VA examination have been met.  Therefore, on remand, once any outstanding, relevant VA treatment records have been obtained, the AOJ should determine whether the benefit sought may be granted.  If the AOJ determines that the expanded record does not provide a basis for granting all benefits sought on appeal, the Veteran should be provided a VA examination to determine the nature and likely etiology of any diagnosed peripheral neuropathy of the bilateral lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded and associate the records with the claims file, specifically to include from the Minneapolis VA Health Care System and the St. Cloud VA Health Care System dating at least from November 2008.

2.  Once the above development is complete, review the expanded record, and determine whether service connection may be granted for peripheral neuropathy of the bilateral lower extremities.

3.  If any benefit sought on appeal cannot be granted based on the expanded record, schedule the Veteran for a VA examination to determine the nature and likely etiology of any diagnosed peripheral neuropathy of the bilateral lower extremities.  Provide a copy of this Remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Does the Veteran have a diagnosis of peripheral neuropathy of the bilateral lower extremities?

b.  If so, is it at least as likely as not (50 percent probability or more) that any peripheral neuropathy of the bilateral lower extremities demonstrated since service, even if currently resolved, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service?

c.  If not, is it is at least as likely as not (50 percent probability or more) that any peripheral neuropathy of the bilateral lower extremities was proximately due to or the result of the Veteran's service-connected diabetes mellitus?

d.  If not, is it is at least as likely as not (50 percent probability or more) that any peripheral neuropathy of the bilateral lower extremities was aggravated by the Veteran's service-connected diabetes mellitus?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The VA examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted for peripheral neuropathy of the bilateral lower extremities.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


